BHFFIHGrTOH, District Judge.
A bill in equity is here filed by I. H. Messinger, administrator d. b. n. of Joseph O. Raudenbusli, against the New England Mutual Life Insurance Company, to cancel and rescind a release executed by a former administrator of all claims under a policy issued by the respondent company upon the life of said decedent. To this bill a plea is filed, setting forth that a final decree had been entered in favor of the respondent (which was unappealed from) in a suit in this court, at Ho. 34, Hovember term, 1892, between the same parties, and involving the same subject-matter. In the former case the respondent demurred to the bill because it did not disclose facts sufficient to constitute a cause *417of action, which demurrer was sustained by the court; and subsequently, no application to amend being made, a final decree was entered, dismissing the bill. Such a decree is a final judgment of the rights of the parties, and is a bar to a subsequent suit between the same parties on the same subject-matter. Alley v. Nott, 111 U. S. 473, 4 Sup. Ct. 495; Bissell v. Spring Valley Tp., 124 U. S. 232, 8 Sup. Ct. 495.
The parties to the present suit, and the subject-matter, being the same as those in the former suit, we are of opinion the plea is well founded, in point of law, and presents a complete defense to the bill, and the latter should be dismissed.